Citation Nr: 1614306	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-35 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for toenail onychomycosis.  

6.  Entitlement to service connection for obstructive sleep apnea.  

7.  Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2016, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is associated with the Veteran's record.  At such time, the undersigned held the record open 60 days for the submission of additional evidence.  However, to date, none has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that his claimed disorders all had their onset in or result from injuries sustained during his approximate 20 years of active service.  Indeed, as set forth in more detail below, the Veteran's service treatment records document complaints related to the majority of his claimed disorders, and he is competent to report any symptoms not expressly documented therein.  However, the RO denied service connection for the claimed disorders based on the lack of contemporaneous related diagnoses, as no such diagnoses were rendered in conjunction with the August 2009 QTC examination performed for VA purposes.

Since the Veteran was afforded a VA examination in 2009, he has received private treatment for his claimed disabilities, which is not currently of record with the exception of private sleep studies reflecting diagnoses of obstructive sleep apnea.  Accordingly, efforts to obtain these relevant, outstanding records must be made.

Further, the Veteran reports ongoing symptomatology related to each of his other claimed disabilities, thereby triggering VA's duty to obtain a new VA examination to determine the nature of any current disabilities and a medical opinion addressing their potential relationship to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed left shoulder, left elbow, right knee, and left ankle disorders.  The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is to conduct a relevant clinical examination to determine whether the Veteran has a current diagnosis of a left shoulder, left elbow, right knee, and/or left ankle disorder.

Then, after eliciting a history of the Veteran's symptoms related to each impairment and reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed left shoulder, left elbow, right knee, and left ankle disorder had its onset in or is otherwise related to service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* October 1990 treatment for a left elbow soft tissue injury;
* June 2001 treatment for right knee pain;
* June 2003 medical history report of right knee problems;
* April 2006 treatment for left shoulder pain;
* December 2006 treatment for left shoulder pain and diagnosis of possible left shoulder strain; 
* December 2006 treatment for right knee pain, diagnosed as possible sprain or strain and patella femoral syndrome;
* April 2007 medical history report of left shoulder and right knee pain; and
* January 2016 Board hearing testimony that the Veteran has experienced recurrent episodes of left shoulder, left elbow, right knee, and left ankle pain elicited by repetitive use.

A complete rationale must be provided for all opinions expressed.

3.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed onychomycosis, or any residuals thereof.  The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is to conduct a relevant clinical examination to determine whether the Veteran has a current or recurrent onychomycosis infection, or whether he has any related residual disability from his in-service infection and subsequent toenail loss.

Then, after eliciting a history of the Veteran's symptoms related to his great toe and reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed onychomycosis or related residual disability had its onset in or is otherwise related to service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* February 2001 treatment for onychomycosis;
* April 2007 medical history report of fungal nail infections/onychomycosis; and
* January 2016 Board hearing testimony that the Veteran experiences residual right great toe pain since his onychomycosis-related toenail loss and regrowth.

A complete rationale must be provided for all opinions expressed.

4.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's respiratory disorder, claimed as chronic bronchitis.  The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is to conduct a relevant clinical examination to determine whether the Veteran has a current diagnosis of a respiratory disorder.

Then, after eliciting a history of the Veteran's symptoms related to such impairment and reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed respiratory disorder had its onset in or is otherwise related to service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* January 2003 treatment for chest pain and wheezing, diagnosed as bronchitis;
* June 2003 medical history report of bronchitis; and
* January 2016 Board hearing testimony that the Veteran has experienced a respiratory impairment since breathing in noxious substances while engaging in ship repairs while stationed in Pascagoula, Mississippi, and that his respiratory impairment is currently triggered by dry, cold air.

A complete rationale must be provided for all opinions expressed.

5.  After obtaining any outstanding records, forward the claims file to an appropriate medical professional so as to obtain an opinion regarding the etiology of the Veteran's currently-diagnosed obstructive sleep apnea.  

After reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently-diagnosed obstructive sleep apnea had its onset in or is otherwise related to service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* March 1997 treatment for fatigue and enlarged tonsils
* April 2007 medical history report of experiencing snoring that awakens him;
* June 2008, March 2009, and April 2009 private sleep studies reflecting diagnoses of obstructive sleep apnea; and 
* January 2016 Board hearing testimony that the Veteran snored loudly and experienced a related sleep impairment for several years prior to his discharge from service.

A complete rationale must be provided for all opinions expressed.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




